                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Leroy Leftwich, trustee of the statutory        Civ. No. 18-1144 (JNE/BRT)
class of next of kin to Cameron Leftwich,
decedent,

                     Plaintiff,
                                                                  ORDER
v.

County of Dakota et al.,

                     Defendants.


       This Court is in receipt of Plaintiff’s letter seeking a reply and requesting ten

pages to respond to Defendants’ argument of prejudice and also to respond to the section

of Defendants’ brief discussing Plaintiff’s filing of a second action. (Doc. No. 57.)

Plaintiff raised the possibility of filing a second action at the hearing and obviously

prepared and filed a second lawsuit. Defendants’ half-page response responds to

Plaintiff’s arguments and actions and a reply on Plaintiffs’ recently filed second lawsuit

is not allowed. As previewed, Plaintiff may respond to Defendants’ argument about

prejudice. Plaintiff is granted leave to file a reply only on the prejudice argument raised

in Defendants’ response and is limited to 5 pages double-spaced including the caption.

Plaintiff’s reply is due within seven days of the date of this Order. No declarations are

allowed.
Date: February 21, 2019.
                           s/ Becky R. Thorson
                           BECKY R. THORSON
                           United States Magistrate Judge




                                    2
